Oliver, Chief Judge:
This appeal for reappraisement relates to certain Poppet adhesive pens, each accompanied by a refill, that were exported from London and entered at the port of New York.
An agreed set of facts, upon which the case has been submitted, establishes that foreign value is the proper basis for appraisement of the merchandise in question, and that such statutory value is “3 shillings 6 pence per pen, less 33%%, less 3%%, and 3 pence per refill,” and I so hold.
Judgment will be rendered accordingly.